Citation Nr: 1102677	
Decision Date: 01/21/11    Archive Date: 01/26/11

DOCKET NO.  07-09 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder, to 
include as secondary to a service-connected disorder.

2.  Entitlement to an increased evaluation for right knee 
degenerative joint disease, status post medial collateral 
ligament tear, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of July 2006 and September 2006 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office in Houston, 
Texas (RO).  The Veteran testified at a June 2010 Board hearing 
before the undersigned, the transcript of which is associated 
with the claims file.

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 
2002).

At his June 2010 hearing, the Veteran indicated that due to the 
trouble he was experiencing with his back and leg, he was having 
difficulty maintaining gainful employment.  The United States 
Court of Appeals for Veterans Claims (Court), in Rice v. 
Shinseki, 22 Vet. App. 447 (2009) (per curiam), held that claims 
for higher evaluations also include a claim for a total rating 
based on individual unemployability (TDIU) when the appellant 
claims he is unable to work due to a service connected 
disability.  The issue was referred to the RO in the Board's 
August 2010 decision, but review of the claims file does not 
reflect that any action has yet been taken.  Accordingly, the 
issue of entitlement to TDIU is again referred to the RO for 
appropriate action.






FINDINGS OF FACT

1.  The Veteran's service treatment records show treatment for 
low back pain in December 1975, but no evidence of a diagnosed 
back disorder on service separation in May 1979.

2.  Mild degenerative changes of the lumbar spine are currently 
diagnosed.

3.  The evidence of record does not relate the Veteran's back 
disorder to his military service, or on a proximate basis to a 
service-connected disorder.

4.  The Veteran's right knee degenerative joint disease, status 
post medial collateral ligament tear, is manifested by objective 
x-ray evidence of degenerative joint disease, by flexion of the 
right leg to 125 degrees at worst, and by extension of the right 
leg to 0 degrees at worst.


CONCLUSIONS OF LAW

1.  A back disorder was not incurred in, or aggravated by, active 
military service, and is not proximately related to a service-
connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The criteria for an increased rating for right knee 
degenerative joint disease, status post medial collateral 
ligament tear, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2010).  November 2005 and July 2006 letters 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Veteran was also notified of regulations 
pertinent to the establishment of an effective date and of the 
disability rating in the July 2006 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained, with the exception of the Veteran's treatment records 
from the Beaumont Bone and Joint Clinic; that facility notified 
VA in December 2005 that the records were unavailable.  
38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not 
indicated, and the record does not contain evidence, that he is 
in receipt of disability benefits from the Social Security 
Administration.  38 C.F.R. § 3.159 (c) (2).  VA examinations were 
conducted in December 2005, March 2009, and September 2010; the 
Veteran has not argued, and the record does not reflect, that 
this examination was inadequate for rating purposes.  38 C.F.R. 
§ 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available and 
not part of the claims file.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of the case, the Board finds that 
any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; 
Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires 
that the Veterans Law Judge (VLJ) who conducts a hearing fulfill 
two duties to comply with the above the regulation.  These duties 
consist of (1) the duty to fully explain the issues and (2) the 
duty to suggest the submission of evidence that may have been 
overlooked.  Here, during the hearing, the VLJ noted the basis of 
the prior determination and noted the element of the claim that 
was lacking to substantiate the claim for benefits.  The VLJ 
specifically noted that the Veteran's testimony would focus on 
the issues of entitlement to service connection for a back 
disorder and entitlement to an increased evaluation for a right 
knee disorder.  The representative and the VLJ then asked 
questions to ascertain the etiology of the Veteran's back 
disorder, and whether the Veteran's right knee disability had 
worsened since his prior evaluation.  In addition, the VLJ sought 
to identify any pertinent evidence not currently associated with 
the claims folder that might have been overlooked or was 
outstanding that might substantiate the claim; he suggested that 
the Veteran submit lay statements from his children or other 
family members attesting to the Veteran's increased right knee 
symptomatology and their observations concerning his back 
disorder.  The representative specifically asked the Veteran 
about any treatment of the Veteran's right knee and back.  

Moreover, neither the Veteran nor his representative has asserted 
that VA failed to comply with 38 C.F.R. 3.103(c) (2) nor 
identified any prejudice in the conduct of the Board hearing.  By 
contrast, the hearing focused on the element necessary to 
substantiate the claim and the Veteran, through his testimony, 
demonstrated that he had actual knowledge of the element 
necessary to substantiate his claim for benefits.  The Veteran's 
representative and the VLJ asked questions to draw out the 
Veteran's current level of disability of the right knee disorder, 
and the progression of the back disorder, the elements of the 
issues on appeal.  As such, the Board finds that, consistent with 
Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 
3.103(c) (2) and that any error in notice provided during the 
Veteran's hearing constitutes harmless error.

Service Connection Issue

Service connection may be established for a disability resulting 
from diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  Establishing service connection generally 
requires medical or, in certain circumstances, lay evidence of 
(1) a current disability; (2) an in-service incurrence or 
aggravation of a disease or injury; and (3) a nexus between the 
claimed in-service disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis 
for a disability that is shown to be proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was either 
(a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc) (additional disability resulting from aggravation of a 
nonservice-connected disorder by a service-connected disorder is 
also compensable under 38 C.F.R. § 3.310).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).  The benefit of 
the doubt rule is inapplicable when the preponderance of the 
evidence is against the claim.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

A December 1975 service treatment record reflects that the 
Veteran reported low back pain, which he suspected was due to 
prolonged wearing of web (military/combat) gear.  Physical 
examination showed mild tenderness of the lumbar spine at L5; the 
impression was low back muscle spasms, and the Veteran was 
prescribed Robaxin.  However, at the Veteran's May 1979 service 
separation examination, physical examination of the back was 
normal; in the May 1979 report of medical history, he stated that 
he was in "perfect" health, and denied experiencing recurrent 
back pain.

A February 2008 VA outpatient treatment record noted the 
Veteran's report of worsening back pain over the last 2 weeks, 
characterized as stinging and burning across the low back, with 
radiation to the left foot.  At the September 2010 VA 
examination, the Veteran reported low back pain radiating through 
his left buttock to his knee, which was aggravated by heavy 
lifting.  X-rays showed mild degenerative changes without 
malalignment at L3-4 and L4-5.  The diagnosis was mild 
degenerative changes of the lumbar spine.

The September 2010 VA examiner concluded that the Veteran's back 
condition was less likely as not related to his military service, 
and certainly less likely as not secondary to his service-
connected right knee.  Since review of the last 12 years of VA 
outpatient treatment records revealed only a single February 2008 
visit for back symptoms, the examiner stated that there was no 
evidence of a chronic ongoing condition associated with service 
or with his service-connected right knee disability, but more 
likely a disability consistent with age, body habitus and 
previous work history.

The evidence of record supports the September 2010 VA examiner's 
opinion.  The Veteran's postservice employment included work in 
carpentry, construction, and as a longshoreman and a prison 
guard; each of these positions is physical in nature.  Moreover, 
while the Veteran's right knee disability has clearly been 
chronic since service, the record reflects that the first 
instance of low back pain in the postservice period occurred in 
February 2008, almost 30 years after his service separation and 
more than 30 years after the right knee was first injured.  Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991).  Ultimately, the 
evidence does not support the premise that the Veteran's back 
disorder is related to service or to his service-connected right 
knee disability.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and service connection is not warranted.  
See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Increased Evaluation Issue

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Schedule), which is based on 
the average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2010).  Pertinent regulations do not require that 
all cases show all findings specified by the Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21 (2010).  Where the Rating Schedule does not provide for a 
noncompensable evaluation for a diagnostic code, a noncompensable 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2010).

Although the evaluation of a service-connected disability 
requires a review of a veteran's medical history with regard to 
that disorder, the primary concern in a claim for an increased 
evaluation for service-connected disability is the present level 
of disability.  VA is directed to review the recorded history of 
a disability in order to make a more accurate evaluation; 
however, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  VA has a duty to consider the possibility of 
assigning staged ratings in all claims for increase.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's right knee degenerative joint disease, status post 
medial collateral ligament tear, is evaluated as 10 percent 
disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5010, which contemplates traumatic arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010 (2010).  Diagnostic Code 5010 directs 
that traumatic arthritis be evaluated as degenerative arthritis 
under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2010).  Degenerative arthritis established by x-ray 
findings will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or joints 
involved. When however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application for 
each such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under Diagnostic 
Code 5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  In the absence of limitation of motion, a 10 
percent evaluation will be assigned with x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups, and a 20 percent evaluation will be assigned with x-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups, with occasional incapacitating exacerbation.  
Id.

Limitation of motion of the leg is evaluated under Diagnostic 
Codes 5260 and 5261.  Diagnostic Code 5260 provides for 10, 20, 
and 30 percent evaluations when flexion of the leg is limited to 
45 degrees, 30 degrees, and 15 degrees, respectively.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Diagnostic Code 5261 
provides for noncompensable, 10, 20, 30, 40, and 50 percent 
evaluations when extension of the leg is limited to 5, 10, 15, 
20, 30, and 45 degrees, respectively.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Review of the record reveals that limitation of flexion of the 
leg was to 125 degrees at the December 2005 VA examination, to 
140 degrees at the March 2009 VA examination, and to 135 degrees 
at the September 2010 VA examination.  Limitation of extension of 
the leg was to 0 degrees at each the December 2005, March 2009 
and September 2010 VA examinations.  Thus, a compensable 
evaluation based on limitation of motion, or separate evaluations 
based on both limited extension and flexion, is not warranted.  
See id.; see also VAOGCPREC 9-2004, 69 Fed. Reg. 59,990 
(September 17, 2004).  However, an x-ray taken at the March 2009 
VA examination showed degenerative joint diseases of the right 
knee, and an x-ray taken at September 2010 VA examination showed 
minimal degenerative changes of the patellofemoral and medial 
compartment of the right knee.  Therefore, the criteria for a 10 
percent evaluation, but no greater, under Diagnostic Code 5003 
are met.  

Other potentially applicable diagnostic codes have been 
considered.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  However, the VA outpatient treatment records and VA 
examinations do not reflect evidence of right knee anklyosis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2010).  Similarly, 
there is no evidence during the appeal period of dislocation or 
removal of semilunar cartilage, impairment of the tibia or 
fibula, or genu recurvatum.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5258, 5259, 5262, 5263 (2010).

The evidence also does not reflect a compensable level of 
recurrent subluxation or lateral instability such that an 
increased or separate evaluation is warranted.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  At the December 2005 VA 
examination, the Veteran reported right knee instability, but 
denied recurrent subluxation; physical examination showed no 
evidence of instability to varus or valgus stress.  At the March 
2009 and September 2010 VA examinations, the examiner noted that 
the Veteran's knee was stable to varus and valgus stress testing; 
the Veteran also denied giving way, subluxation, or instability.  
Accordingly, an evaluation greater than 10 percent disabling is 
not warranted under Diagnostic Code 5257.  Additionally, because 
the evidence does not demonstrate recurrent subluxation or 
lateral instability, a separate evaluation is not warranted.  See 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997) (arthritis and 
instability of the knee may be rated separately under Diagnostic 
Codes 5003 and 5257, provided that any separate rating is based 
upon additional disability).

In service, the Veteran underwent surgery to repair his medial 
collateral ligament tear; on this basis, entitlement to a 
separate evaluation for that scar has been considered.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).  However, the December 2005, 
March 2009, and September 2010 VA joints examination reports did 
not note the presence of a scar.  The Veteran has also not 
asserted that he has a scar of the measurements, or found to be 
unstable, painful, or manifested by any of the other qualifying 
characteristics, such that a separate evaluation for that scar is 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805 (2010).

The evidence of record also does not reflect that the Veteran's 
right knee degenerative joint disease, status post medial 
collateral ligament tear, results in a level of functional loss 
meriting an evaluation greater than 10 percent.  See DeLuca v. 
Brown, 8 Vet. App. at 202, 206 (1995); 38 C.F.R. §§ 4.40, 4.45 
(2010).  During the December 2005 VA examination, the Veteran 
reported occasional swelling of the knee and stiffness in the 
morning; at the September 2010 VA examination, the Veteran 
reported swelling with pain primarily around the front of his 
patella, as well as stiffness and soreness with prolonged sitting 
or driving.  Otherwise, he experienced no flareups except those 
related to his nonservice-connected gout.  Moreover, the December 
2005, March 2009, and September 2010 VA examiners noted that the 
Veteran had no pain, fatigue, weakness, lack of endurance, or 
incoordination with repetitive motion.  Finally, although the 
December 2005 VA examination report noted that with pain, the 
Veteran's right leg flexion was additionally limited by 10 
degrees to 115 degrees from origin, such additional limitation 
does not merit a higher rating.  Ultimately, there is no evidence 
that the documented symptomatology constituted functional loss 
beyond that contemplated by the assigned evaluation.  See id.; 
see also 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261.  Accordingly, an increased evaluation is not warranted on 
the basis of functional loss.

Consideration has also been given regarding whether the assigned 
schedular evaluation is inadequate, requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of an 
extraschedular evaluation where a service-connected disability 
presents an exceptional or unusual disability picture with marked 
interference with employment or frequent periods of 
hospitalization that render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  
An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of a veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If 
there is an exceptional or unusual disability picture, then the 
Board must consider whether the disability picture exhibits other 
factors such as marked interference with employment and frequent 
periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When 
those two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating, 
otherwise, the schedular evaluation is adequate, and referral is 
not required.  Thun, 22 Vet. App. at 116.

The schedular evaluations in this case are adequate.  Ratings in 
excess of those assigned are provided for certain manifestations 
of the service-connected disorders, but the medical evidence 
reflects that those symptoms are not present in this case.  The 
diagnostic criteria also adequately describe the severity and 
symptomatology of the Veteran's disabilities.  He has not 
required hospitalization since his medial collateral ligament 
repair surgery, and marked interference of employment has not 
been shown.  Therefore, the Veteran's disability picture is 
contemplated by the Rating Schedule and no extraschedular 
referral is required.

The preponderance of the evidence is against the claim.  There is 
no doubt to be resolved, and an increased rating is not 
warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-
56.


ORDER

Service connection for a back disorder is denied.

An increased evaluation for right knee degenerative joint 
disease, status post medial collateral ligament tear, is denied.





______________________________________________
R. E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


